Case 1:19-cv-01857-VEC Document 92 Filed 01/07/20 Page 1 of 2

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

i i i i a ed

COOGI PARTNERS, LLC,

Plaintiff,
-againsi-

NBA PROPERTIES, INC,

BROOKLYN NETS, LLC, NIKE, INC.,
NEW ERA CAP CO. INC., FRONTIER
ALUMINUM CORPORATION, RUSSELL
BRANDS, LLC, WINCRAFT
INCORPORATED, ISLIDE, INC. AND
and JOHN DOES 1 - 10,

Dafendants.

wm ee ew em ee

Case No. 1'19-cv-01857-VEC-DF

ECF CASE
Electronically Filed

STIPULATION AND ORDER
OF DISMISSAL UNDER FED,
R, CIV. P. 44 fa) (fA)

ITIS HEREBY STIPULATED AND AGREED, by and between the undersigned

counsel for all parties hereto, that pursuant to Rule 47 (a)(1}(A), Fed. R. Civ P , Plaintiff

Coogi Partners, LLC's claims are dismissed with prejudice and without costs to any party

aS against any other party,

Dated: New York, New York

ee -Novembe r-4,2019... ae

COX LAW roms
By: x

Wien H, Cox (WC

 

  

Attorneys for Plaintiff

43 West 43rd Street, Sulte 137
New York, New York 10036-7424
Tal. No.t (212) 804-5756

wcox@lawcox.com

 
Case 1:19-cv-01857-VEC -Document 92 Filed 01/07/20 Page 2 of 2

    

BES OF H.W. BURNS
CUAL? :
Howard/W, Burns, J’(EWB 6529)

Attorney for Plaintiff

The Woolworth Building

233 Broadway - Suite 2065
New York, New York 10279
Tel, No.: (212) 227-4450
Howard@HWBurmsLaw.com

POWLEY GIB N,
oe
By: He (pbc

Keith E. Sharkin (KS1307)

Attorneys for Defendant NIKE, Inc.
60 Hudson St, Suite 2203

New York, New York 100713

Tel. No.: (212) 226-5054
kesharkin@powlevgibson,com

MITCHELL TH KNUPP LLP
By: ‘Cefm

Eleanor M. Lackman {68t-—---}--*—

Attorneys for Defendants NBA Properties, Inc.,

Brooklyn Nets, LLC, New Era Cap Co,, Inc.,

Frontier Aluminum Corporation, Russell Brands,

LLC, WinCraft Incorporated, and ISlide, Inc.

437 Madison Avenue, 25th Floor

New York, New York 10022 _ |

Ts aon soa a oecbamear nar ners Sens ne eS (21 2y: 878-4890. - : a
em!|@msk.com

SO ORDERED;

 

USDA,

Dated: New York, New York
November __, 2019

 
